 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
11     UNITED STATES OF AMERICA,                       NO. CR18-217 RSM
12
                                Plaintiff,             ORDER TO DISMISS COUNT 7
13
                                v.
14
15     BRADLEY WOOLARD,
16
                                Defendant.
17
18
             THIS MATTER comes before the Court on the motion of the Defendant and
19
     United States to dismiss Count 7 of the Second Superseding Indictment against
20
     Defendant BRADLEY WOOLARD, without prejudice, pursuant to Fed. R. Crim. P.
21
     48(a). The Court, having reviewed the materials, and being otherwise fully advised,
22
     hereby GRANTS the motion.
23
             It is hereby ORDERED: Count 7 against Defendant BRADLEY WOOLARD is
24
     ///
25
     ///
26
27 ///
28
      Order to Motion to Dismiss Count 7- 1                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      U.S. v. Woolard, CR18-217 RSM                                        SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1 dismissed without prejudice.
 2          Dated this 21st day of January, 2020.
 3
 4
 5
 6
 7
                                              A
                                              RICARDO S. MARTINEZ
 8                                            UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
     Presented by:
14
15 /s/ S. Kate Vaughan
   S. KATE VAUGHAN
16 KARYN JOHNSON
17 WILLIAM DREHER
   Assistant United States Attorneys
18
19
20
21
22
23
24
25
26
27
28
     Order to Motion to Dismiss Count 7- 2                          UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Woolard, CR18-217 RSM                                   SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
